Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 1 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 2 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 3 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 4 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 5 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 6 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 7 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 8 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 9 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 10 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 11 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 12 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 13 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 14 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 15 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 16 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 17 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 18 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 19 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 20 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 21 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 22 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 23 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 24 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 25 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 26 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 27 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 28 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 29 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 30 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 31 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 32 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 33 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 34 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 35 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 36 of
                                       37
Case 19-00730-5-JNC   Doc 440 Filed 09/30/19 Entered 09/30/19 17:28:30   Page 37 of
                                       37
